DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of March 29, 2021, Claims 1-5 and 7 are pending. Claims 1 and 7 are amended. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Risgalla (US 7658542) in view of Sutherland (US 2013/0292414). 
Regarding Claim 1, Risgalla discloses a bladder assembly comprising a bladder of a fluid impermeable material configured to store a liquid. The bladder is made of a deformable material that is capable of being collapsed for disposal when the liquid is depleted. The bladder also has neck (130) extending outwardly that is configured to have the liquid poured outwardly therefrom. Risgalla also discloses a cover (area 12a that may be separated at weakening groove 131) removably bonded to said neck for closing said neck.
While Risgalla does not explicitly disclose the bladder assembly is configured to store a beverage for drinking, Risgalla does disclose that the flexible packaging can contain any type of liquid, so long as the liquid is chemically compatible with the material forming the container (Col. 4 Lines 8-10). A person having ordinary skill in the 
Regarding the amendments of 3/29/2021, Risgalla does not disclose a cover comprising a fluid impermeable material configured to retain the beverage in the bladder having a first surface being removably bonded to the distal end of the neck. 
Sutherland discloses a similar bladder assembly comprising a deformable material comprising a cover (402-Figure 4) configured to retain the fluid contents having a first surface that is removably bonded to the distal end of the port (112). Risgalla and Sutherland are analogous inventions in the art of flexible fluid containers with pressure actuated opening means.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Risgalla to be a fluid impermeable material with a first surface removably bonded to a port opening as shown in Sutherland in order to provide a seal that can be peeled or pierced open (Paragraph 0035). 
Regarding Claim 2, Sutherland discloses the bladder has a top half being bonded to a bottom half; and the top half having a top wall and a perimeter wall extending downwardly therefrom, said perimeter wall having a distal edge with respect to said top wall, perimeter wall being continuously arcuate such that said top half has a rounded shape. 
Regarding Claim 3, Sutherland discloses the container has bottom half having a bottom wall (at 110) and a peripheral wall extending upwardly therefrom, said peripheral 
Regarding Claim 4, Risgalla discloses the neck has a distal end with respect to said bladder, said distal end being open wherein said distal end is configured to have the beverage poured outwardly. Any pouring out from these containers could also be used for drinking. 
Regarding Claim 5, Risgalla discloses a neck aligned with an intersection between said distal edge of said perimeter wall and said distal edge of said peripheral wall. While Risgalla does not disclose the distal edge is continuously arcuate about a longitudinal axis of the neck such that the distal end forms a circle, Sutherland discloses that the exit port (102) is circular. A person having ordinary skill in the art would be capable of modifying the neck and outlet structure seen in Risgalla to the outlet shape seen in Sutherland as an obvious modification in the shape and configuration of the outlet. Sutherland discloses that a dispensing port lid can be any device, substance, or shape that can allow for sealing of the substance within the internal volume of the device (Paragraph 0035). Therefore, the outlet and neck of Risgalla may be modified to be circular as these are known and readily available closure means as seen in Sutherland that would produce no unexpected results in the function of the container to dispense contents when pressure is applied. 
Regarding Claim 7, the individual limitations of this claim may be found above in the Risgalla and Sutherland references.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant notes that the formerly cited Tsao reference (US 5472021) is not analogous art as it concerns large containers and there would not have commonality with Risgalla. 
In response, the Examiner notes that the Sutherland reference discloses a small bladder-like container with a peelable removable seal as shown in Figure 4 that more closely matches the subject matter of Risgalla. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.